358 F.2d 306
CONTINENTAL CASUALTY COMPANY, a corporation, Appellant,v.Justin N. REINHARDT, Seymour L. Coblens, Norman A. Stoll and Morton A. Winkel, Appellees.
No. 20418.
United States Court of Appeals Ninth Circuit.
March 24, 1966.

Appeal from the United States District Court for the District of Oregon; John F. Kilkenny, Judge.
Kenneth E. Roberts, Mautz, Souther, Spaulding, Kinsey & Williamson, Portland, Or., for appellant.
Walter H. Evans, Jr., Portland, Or., for appellee.
Before HAMLEY and DUNIWAY, Circuit Judges, and MATHES, District Judge.
PER CURIAM:


1
Affirmed for the reasons stated in the opinion of the district court, reported at 247 F. Supp. 173.